Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-18-00552-CV

                             Sheila OLBREI and Richard Olbrei,
                                       Appellants

                                              v.

                   Victoria COMAN aka Victoria Lemay aka Victoria Lane,
                                       Appellee

                From the County Court at Law No 1, Guadalupe County, Texas
                               Trial Court No. 2018CV0196
                         Honorable Robin V. Dwyer, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the trial court’s judgment is
VACATED. No costs of appeal are taxed against Appellant because she qualifies as indigent under
TEX. R. APP. P. 20.

       SIGNED October 31, 2018.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice